DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Amendment
            The amendment filed 08/01/2022 has been entered.  Claims 1-4 and 6-8 remain pending in the application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. US Pub. 2006/0174642, in view of Schmidt et al. US 6,447,270. 

	With respect to Claim 1, Nagashima et al. teach an electric coolant pump 78 for conveying a coolant 64 in a cooling circuit 32 to cool a combustion engine 14 of a motor vehicle 12, said pump comprising: a control circuit 28/52 for controlling (Paragraph 0033, lines 14-18) an electric motor (motor of 76, Paragraph 0033, lines 14-15); and a pump housing (108/107, see Figure 6) accommodating at least the control circuit 28/52 and the electric motor (motor of 76, Paragraph 0033, lines14-18, see Figure 6); the coolant 64 to be conveyed flowing along a flow path (Paragraph 0034, line 12-19) through the pump housing 30/108/107, and around the control circuit 28/52 (see Figure 4); wherein the pump housing 30/108/107 is filled with a dielectric coolant fluid (Paragraph 0034, lines 1-3) comprising the coolant 64 to be conveyed; wherein the pump housing 30/108/107 is fluid-tight relative to atmosphere (see Figure 4); and wherein electronic components 52 (Paragraph 0030, lines 1-4) of the control circuit 28/52 are in direct contact (Paragraph 29, lines 7-9) with the dielectric coolant fluid 64.  Although Nagashima et al. disclose most of the limitations of the claim, Nagashima et al. are silent on a pump impeller for accelerating the coolant to be conveyed; a rotor shaft on which the pump impeller is fixed; an electric motor for driving the rotor shaft, the electric motor comprising a stator and a rotor; wherein the coolant to be conveyed flowing along a flow path through the pump housing and around the stator and the rotor.  Schmidt et al. disclosing a dielectric (see Claim 24) cooling pump 12, comprising a pump impeller 74 (also see Column 4, line 6) for accelerating (Column 3, lines 62-64) the coolant (“coolant”, Column 3, lines 11-14) to be conveyed; a rotor shaft 88 on which the pump impeller 74 is fixed (Column 4, line 13; see Figures 2-3); an electric motor 24/26 for driving (Column 3, lines 62-64) the rotor shaft 88, the electric motor 24/26 comprising a stator 26 and a rotor 24; wherein the coolant (“coolant”) to be conveyed flowing along a flow path (58-52) through a pump housing 40 and around (Column 5, lines 9-13) the stator 26 and the rotor 24.  Schmidt et al. teach the pump having a stator, rotor, impeller and flow path there through advantageously reduced the overall size of the pump per unit fluid power (Column 1, lines 64-67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by Schmidt et al., in the cooling circuit taught by Nagashima et al., to have advantageously reduced the overall size of the pump per unit fluid power.
	This simple combination is only inserting the pump taught by Schmidt et al. in the pump housing disclosed by Nagashima et al.  The simple substitution of one well known type of pump, for another equally well known type of pump is considered well within an entry level of skill in the art.
	Also, “a motor vehicle” recited in the preamble, is considered a recitation of indented use and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Whether the cooling pump in a cooling circuit is used to cool a combustion engine of “a motor vehicle” or any other combustion engine is a simple matter of design choice.
	Further, the body of the claim, following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Also, it is noted that with respect to Nagashima’s housing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention; to have used a single housing element, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

With respect to Claim 2, as it depends from Claim 1, Schmidt et al. further teach an inlet opening 58 is formed in the pump housing 40 so that the dielectric (see Claim 24) coolant fluid (“coolant”, Column 3, lines 11-14) flows into the pump housing 40.  (See Nagashima’s Figure 4, the opening above 75 is identical to Schmidt’s opening 58; after the combination the two openings will be coincidental). 

With respect to Claim 3, as it depends from Claim 2, Schmidt et al. further disclose the inlet opening 58 is formed in a housing wall 50 of the pump housing 40 facing (see Figure 2) the pump impeller 74.

With respect to Claim 4, as it depends from Claim 3, Nagashima et al. disclose the inlet opening (the opening above 75) is provided with a filter 75 for filtering the inflowing coolant (“coolant”, Column 3, lines 11-14).  (The combination is only inserting the pump taught by Schmidt et al. into the pump housing disclosed by Nagashima et al.; after the combination the two openings will be coincidental.)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al., in view of Schmidt et al. (both mentioned previously), in view of Rosinski et al. US Pub. 2015/0252808, as an evidentiary reference.

With respect to Claim 6, as it depends from Claim 1, although the combination of prior art teach most the limitations of the claim, including Nagashima et al. disclosure of a cooling circuit 32 and Schmidt et al. teachings of mounting a rotor shaft 88 in the pump housing 40, the combination of prior art is  silent on a sliding bearing.  However, as evidenced by Rosinski et al. it was old and well known in the art to use a sliding bearing (“bushings”, well known in the art as a sliding bearing; Paragraph 0048, lines 5-8) in a inline pump (see Figure 12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a sliding bearing, in the pump disclosed by the combination of prior art because, as evidenced by Rosinski et al., it was old and well known in the art to do so.  


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al., in view of Schmidt et al., in view of Rosinski et al. (all mentioned previously).

With respect to Claim 7, as it depends from Claim 1, although the combination of prior art teach most the limitations of the claim, including Nagashima et al. disclosure of a pump housing 30/108/107 and Schmidt et al. teachings of a pump 12 comprising a stator 26 and a rotor 24, the combination of prior art is silent on the pump housing is made of a polymer material.  Rosinski et al. disclosing an automotive water pump (see Figure 12, Paragraph 0042, lines 1-9), specifically teach a pump housing 85 (see Figure 9) made of a polymer material (“polymeric material”, Paragraph 0074, lines 13-15).  Rosinski et al. teach using a polymer material advantageously reduced manufacturing costs (Paragraph 0040, lines 12-22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a polymer material as taught by Rosinski et al., in the pump housing disclosed by Nagashima et al., to have advantageously reduced manufacturing costs.
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a polymer material in the pump disclosed by Nagashima et al., because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 8, as it depends from Claim 7, Rosinski et al. further teach a stator 75 is insertmolded (“overmolded” Paragraph 0048, lines 11-13) with the polymer material (“polymer”, Paragraph 0048, lines 8-13).
Also, “insertmolded” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 


Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments, see Remarks, Page 4, lines 9-14, with respect to Kudo have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted, that support for the newly added limitations of “cool a combustion engine of a motor vehicle” can be found on Page 4, second full paragraph, lines 5-7.

Applicant’s arguments, see Remarks, Page 5, lines 10-18, with respect to Behl have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Remarks, Page 6, lines 1-5, with respect to Yoshida have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Page 6, lines 8-12, namely Rosinski fails to remedy the deficiencies in the primary reference, Rosinski et al. is not relied upon to cure any deficiencies in the primary reference, but rather is used to teach the obviousness of simple design choices such as the type of material and process of making the elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perkins US 8,080,909 teaches a cooling pump for a combustion engine using a dielectric fluid (Colum 2, lines 33-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Timothy P. Solak
/tps/
Art Unit 3746
10/15/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746